Case 1:19-cv-00632-LMB-JFA Document 84 Filed 10/25/19 Page 1 of 1 PagelD# 1569

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division
SVETLANA LOKHOVA,
Plaintiff,
v. 1:19-cv-632 (LMB/JFA)
STEFAN A. HALPER, et al.,

Defendants.

me ee ee ee ee ee ee

ORDER

 

The Court has heard oral argument on the defendants’ Motions to Dismiss and taken
them under advisement. For the reasons stated in open court, it is hereby

ORDERED that all other matters in this civil action be and are stayed until the Court
resolves defendants’ Motions to Dismiss.

The Clerk is directed to forward copies of this Order to counsel of record.

Entered this aS day of October, 2019.

Alexandria, Virginia

vB

Leonie M. Brinkema Eete
United States District Judge “eee

ee
gee
